Citation Nr: 1111928	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  05-36 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for service-connected left hemilaminectomy with degenerative disc disease and bilateral hip pain.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1999 to April 2004.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2004 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  In a January 2009 decision, the Board denied the claim for an increased rating.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2009 Order, the Court granted a joint motion for remand (JMR), vacating the Board's January 2009 decision and remanding the issue to the Board.

The Board remanded the case March 2010.  Regarding the issue of entitlement to an initial disability rating in excess of 40 percent for service-connected left hemilaminectomy with degenerative disc disease and bilateral hip pain, the Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  However, regarding the issue of entitlement to a total disability rating based on individual unemployability, there has not been substantial compliance with the remand directives; thus, the appeal must be remanded again.  Id.   

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left hemilaminectomy with degenerative disc disease and bilateral hip pain disability is manifested by forward flexion of the thoracolumbar spine to 30 degrees, but no less, with no evidence of ankylosis, incapacitating episodes, or neurological dysfunction.

CONCLUSION OF LAW

The criteria for an initial disability evaluation greater than 40 percent for left hemilaminectomy with degenerative disc disease and bilateral hip pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 and 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of April 7, 2004, the date following separation from service, and a 40 percent rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  Moreover, the record shows that the appellant was represented by a private attorney throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, afforded the Veteran examinations, obtained medical opinions as to the etiology of his disability, and assisted the Veteran in obtaining evidence.  Based on the foregoing, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Law and Regulations

The Veteran maintains that he is entitled to an initial disability rating greater than 40 percent for his service-connected left hemilaminectomy with degenerative disc disease and bilateral hip pain.  In that regard, disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Where, as in this case, an appeal stems from an initial rating, VA must frame and consider the issue as to whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection to a prospective rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).   

The General Rating Formula for Diseases and Injuries of the Spine provides a 40 percent disability rating for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

Under DC 5243, intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  As per Note (1) of the DC, for purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Assignment of a particular DC is completely dependent on the facts of a particular case and one DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532 (1993).  As such, any change in DC by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Discussion

In the November 2004 rating action on appeal, the RO granted service connection and assigned an initial 40 percent evaluation for left hemilaminectomy with degenerative disc disease and bilateral hip pain, effective from April 7, 2004.  In granting service connection, the RO noted the Veteran's in-service injury of a herniated disc, which resulted in a left hemilaminectomy.  In addition, the RO also noted the Veteran's service treatment records indicated a history of associated bilateral hip pain with degenerative disc disease.  

The Veteran's back disability is currently rated under 38 C.F.R. § 4.71a, DC 5243, the diagnostic code for intervertebral disc syndrome based on incapacitating episodes.  As indicated above, assignment of a particular DC is completely dependent on the facts of a particular case and one DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In this regard, while the Board notes the evidence of record shows the Veteran has degenerative disc disease, the evidence does not demonstrate that he suffers from incapacitating episodes.  As such, the Board finds that the Veteran is more appropriately under the General Rating Formula for Diseases and Injuries of the Spine.  Thus, in determining whether the next higher rating is warranted, the pertinent evidence of record has been reviewed and a discussion of such evidence follows.  

The Veteran underwent a VA examination in June 2004.  At the time of the examination, he reported that when he was working on a ship in 2003, he experienced pain in his lower back.  As a result of the pain and after medical consultations, the Veteran stated that he had lower back surgery within three months, specifically a left hemilaminectomy.  He indicated that he did not have a prior history of back problems before he entered service.  The Veteran did not report bladder incontinence.  He reported experiencing difficulty with his daily activities due to the pain in his lower back which radiates to the buttocks and the left leg.  He reported experiencing difficulty with bending and lifting.  He reported that he is not currently employed.    

On physical examination, the lumbosacral spine revealed normal lumbar lordosis.  He had good posture and walked without an assistive device or a brace.  He had a small surgical scar due to the lumbar spine surgery.  There was no evidence of spasm, atrophy, or scoliosis.  On range of motion, extension was to 20 degrees with pain, flexion was to 40 degrees with pain, right and left lateral flexion were to 20 degrees, and rotation was to 20 degrees.  There was evidence of incoordination.  There was no evidence of weakness, fatigability, or functional loss due to subjective complaints of pain.  Repetitive use did not produce any pain and there was no evidence of instability.  On neurological examination, the lower limbs were negative for neurological deficiency, bilaterally.  Straight leg raising test was 45 degrees on either side and Lasegue test was negative.  Motor power was satisfactory and sensation was normal to pinprick and light touch.  Examination of the right hip revealed normal alignment without deformity or swelling.  There was full range of motion without any pain.  

Following examination, the diagnosis was chronic lower back pain and pain of the right hip, post-status hemilaminectomy, without any neurological findings.  The examiner noted that X-rays of the lumbosacral spine were essentially normal. 

The Veteran underwent a second VA examination in November 2005.  At the time, he reported that he was not presently employed.  He reported having constant pain in his lower back, occasional aching of the legs, and difficulty bending and lifting.  He further indicated that his activities of daily living are limited; however, he did not report a history of an acute episode or excruciating back pain in the past 12 months.  He denied the use of assistive devices.        

On physical examination, the lumbosacral spine revealed normal lumbar lordosis.  He had good posture and walked without an assistive device or a brace.  He had a small surgical scar due to the lumbar spine surgery.  He had good muscle tone and was without spasm.  There was no evidence of scoliosis.  On range of motion, extension was to 20 degrees with pain at the end of motion, flexion was to 45 degrees with pain at the end of motion, right and left lateral flexion and rotation were to 20 degrees.  Repetitive motion did not produce any additional loss of motion.  There was no evidence of incoordination, weakness, fatigability, or functional loss due to subjective complaints of pain.  X-rays of the lumbosacral spine were essentially normal with mild disc degeneration.  On neurological examination, the lower legs were equal in length and negative for neurological deficiency.  Sensation to pinprick and light touch of the legs were normal.  Straight leg raising test was 50 degrees on either side with some back pain; Lasegue test was negative.  The Veteran complained of pain in the trochanteric area.  His hips were both symmetrical.  

Following examination, the diagnosis was chronic lumbar strain and minimal degenerative changes post-status hemilaminectomy and normal bilateral hip joints.  The examiner opined that there is additional loss of motion or joint function of the lower back due to pain on repetitive use; specifically, the additional loss is approximately 10 degrees of forward flexion.       

In an April 2008 statement, the Veteran reported that he has been unable to work for the past three months due to persistent chronic back pain.  

In a December 2009 statement, the Veteran reported that he experiences constant back pain from the moment he awakes in the morning.  He further reported that the pain is so severe that he has difficulty sleeping and sometimes cannot get out of bed.  He reported that he experiences numbness in his legs, feet, and hands when standing or sitting for a long period of time.  

Pursuant to the Board remand, the Veteran was afforded a VA examination in April 2010 during which he reported that he experiences back pain, indicating that his physical therapy and injections did not provide any relief of his symptoms.  He denied urinary and fecal incontinence.  He reported experiencing numbness, leg or foot weakness, paresthesias, erectile dysfunction, and unsteadiness.  He denied a history of fatigue.  He reported a history of decreased motion, stiffness, weakness, spasms, and pain.  He indicated that the pain he experiences radiates down his back into both hips and legs.  He reported experiencing severe flare-ups of his lumbar condition on a weekly basis, lasting for one to two days; the flare-ups are precipitated by daily activity and are alleviated by warm water soaks and a heating pad.  In the past 12 month period, the Veteran was unable to get out of bed due to severe back pain; his symptoms lasted for 20 hours and resolved with rest.  He has a back brace; however, he has not used it for the past six months.  He reported that he is able to walk 1/4th mile.  

On examination, the Veteran's posture and gait were normal.  There was no evidence of abnormal spinal curvature, including lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or thoracolumbar spine ankylosis.  There was no evidence of spasm, atrophy, guarding, or weakness.  There was evidence of pain with motion and tenderness.  The Veteran's muscle tone was normal and there was no evidence of muscle atrophy.  On range of motion testing, forward flexion was to 40 degrees, extension was to 20 degrees, right and left lateral rotation were to 20 degrees respectively, and right and left lateral flexion were to 20 degrees respectively.  There was objective evidence of pain following repetitive motion; specifically, forward flexion was to 30 degrees and extension was to 10 degrees.  X-rays revealed mild decreased disc space at L4/5 and L5/S1.   

On neurological examination, the lower extremities sensory revealed vibration on the right and left to be 2/2; pain (pinprick) on the right and left was 2/2; light touch on the right and left was 2/2; position sense on the right and left was 2/2; and there was no abnormal sensation on the right or the left.  Reflex examination revealed knee jerk on the right and left at 2+; ankle jerk on the right and left at 2+; and Babinski on the right and left were normal.  Lasegue's testing was negative.  Straight leg raise was positive bilaterally at 50 degrees on both sides with pain in the back.     

Following examination and review of the Veteran's claims file, the diagnosis was mild degenerative arthritis at L4/5, L5/S1 hemilaminectomy.  The examiner indicated that there is no evidence of neurological loss or dysfunction.  Regarding employment, the examiner indicated that the Veteran is currently unemployed and has been for the past five to ten years; however, he is not retired.  The examiner noted that the Veteran reports that he has been unable to work since discharge from service.  The examiner indicated that the Veteran's back condition has significant effects on his usual occupation, including pain with carrying and lifting.  The examiner characterized the effects of the Veteran's condition has on his activities of daily living, which include chores, shopping, exercise, sports, recreation, traveling, feeding, bathing, and dressing, as mild.  There is no effect on the Veteran's toileting or grooming.  The examiner opined that the Veteran's back condition is not likely to impact his ability to obtain and maintain substantially gainful sedentary employment.      

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against assignment of an initial disability rating in excess of 40 percent for the Veteran's service-connected left hemilaminectomy with degenerative disc disease and bilateral hip pain under DC 5237.  A 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  The June 2004, November 2005, and April 2010 VA examinations do not show evidence of ankylosis.  Thus, based on the aforementioned evidence, there Veteran has not met the schedular requirements for a 50 percent disability evaluation under DC 5237.

Although the Veteran has shown pain on motion, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected lumbosacral injury are, however, already contemplated by the 40 percent rating for his back disability.  The November 2005 VA examiner noted the Veteran had an additional loss of 10 degrees of flexion due to pain; that is to 35 degrees.  The April 2010 VA examination included that examiner's specific notations of additional loss of motion, considering DeLuca criteria; after repetition, flexion was to 30 degrees and extension to 10 degrees.  Even with consideration of the effect of pain on motion, there is no evidence of unfavorable ankylosis of the thoracolumbar spine.  

The Veteran has been diagnosed with degenerative disc disease; however, considering the claim under the criteria for an increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Code 5243, does not result in a higher 60 percent evaluation.  During the April 2010 VA examination, the Veteran reported that during the past 12 month period, he was unable to get out of bed due to severe back pain and his symptoms lasted for 20 hours, but resolved with rest.  However, there is no evidence of record demonstrating the Veteran has had incapacitating episodes that required bed rest prescribed by a physician in the past 12 months due to his lumbosacral spine disability, therefore, the Veteran does not warrant a 60 percent disability evaluation under DC 5243.  38 C.F.R. § 4.71a, DC 524, Note 1.  

The Board further finds that a separate evaluation is not warranted for neurological symptoms associated with the Veteran's service-connected lumbar spine disability.  During the June 2004 VA examination, the Veteran reported experiencing back pain that radiates to his buttocks and left leg; however, the examiner concluded that there were no neurological findings.  During the April 2010 VA examination, the Veteran reported experiencing numbness, leg or foot weakness, and paresthesias; however, the examiner concluded that there is no evidence of neurological loss or dysfunction.  Furthermore, the Board notes the Veteran's complaints of numbness when standing or walking for a long period of time.  See December 2009 statement from the Veteran.  However, the absence of documented neurological disability is found to be more probative than the Veteran's reported complaints.  Therefore, the Board finds there is no basis to award a separate disability rating for a neurological impairment associated with the Veteran's service-connected lumbar spine disability.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  

Extraschedular Considerations

The Veteran has indicated that nobody will hire him due to his back condition.  The record also demonstrates that the November 2005 and April 2010 VA examiners reported that the Veteran's back disability affects his work and limits his activities of daily living.  See November 2005 and April 2010 VA examination reports.  As such, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  
  
The Board finds that the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected back disability.  The competent medical evidence of record shows that his service-connected back disability is primarily manifested by pain, tenderness and limitation of motion.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  See for example DC 5237.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

ORDER

Entitlement to an initial disability evaluation in excess of 40 percent for service-connected left hemilaminectomy with degenerative disc disease and bilateral hip pain is denied.   


REMAND

When the Board last reviewed the case, it noted that in a December 2009 statement, the Veteran's representative argued that the Veteran cannot work because of his service-connected back disability, specifically claiming entitlement to TDIU.  The Board remanded the case for readjudication of the issue of entitlement to TDIU, with specific instructions to consider the claim on both a schedular and extraschedular basis.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

There was no consideration given on an extraschedular basis.  Thus, on remand, the issue of entitlement to a TDIU on an extraschedular basis must be adjudicated.  As there has not been substantial compliance with the remand directive, the appeal must be remanded again.  Stegall, 11 Vet. App. at 268.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to a TDIU on an extraschedular basis, to include consideration of whether referral of the Veteran's claim to the Director of Compensation and Pension Service is warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


